Pfeifer, J.,
concurring in part and dissenting in part.
{¶ 42} I concur in paragraph one of the syllabus and in the bulk of the majority opinion. I write separately solely because I would not remand the cause to the court of appeals.
{¶ 43} Paragraph two of the syllabus purports to require courts of appeals to consider the guideposts set forth in BMW of N. Am., Inc. v. Gore (1996), 517 U.S. 559, 116 S.Ct. 1589, 134 L.Ed.2d 809. But courts of appeals need no such direction from us. Gore itself so instructs them. The judges sitting on the various courts of appeals in Ohio are well aware of Gore and are responsible for adhering to it and all other due process interpretations emanating from this court or the United States Supreme Court.
{¶ 44} The appellants in the court of appeals extensively briefed the Gore guideposts. The court of appeals stated, “Following a thorough review of the record, the briefs, and the arguments of all parties, we find no merit in any of the assignments of error * * *.” Barnes v. Univ. Hosps. of Cleveland, Cuyahoga App. Nos. 87247, 87285, 87710, 87903, and 87946, 2006-Ohio-6266, 2006 WL 3446244, ¶ 84. Instead of assuming that the court of appeals ignored the Gore guideposts, we should presume that the court did what it says it did: it considered all relevant constitutional standards. Thus, there is simply no reason *184to remand this cause so that the court of appeals can repeat its review of the Gore guideposts. Accordingly, I concur in part and dissent in part.